Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on December 03, 2020 for Application No. 16/205,173.  By the amendment, claims 1-21 are pending with claims 1, 6-11, 15, 17 and 20-21 being amended. 

Specification
The amendment to paragraph [00057] of the specification received on 12/03/2020 is accepted.

Affidavit/Declaration
The Affidavit under 37 CFR 1.132 filed 12/03/2020, in combination with Applicant’s Remarks, is sufficient to overcome the rejection of claims 1-7, 11-16, and 21 based upon the rejection under 35 USC §102 and §103 as set forth in the previous Office action. Also see “Response to Arguments” below in this Office action.

Claim Objections
Claim 8 is objected to because of the following informalities:  the limitation “a clutch to selectively couple the second motor to the second torque to the second torque transmitter” should be changed to - -a clutch configured to selectively couple the second motor to the second torque to the second torque transmitter- - for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 5, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations "wherein the first torque input and the second torque input are configured to collectively transmit a corner power of up to 2005 kW while also providing the corresponding, discrete operating points of maximum transmission output torque and maximum transmission output speed with uninterrupted transfer of torque and speed throughout an entire operating range” in lines 2-7 which render the claim indefinite because these are method limitations which recited in an apparatus claim.  One of ordinary skill in the art could also reasonably interpret these recitations as express intent by Applicant(s) to claim a process claim. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 1 and 15 to be drawn to both a product and a process. Therefore in accordance with §2173.05(p) II which states that a single claim must be drawn to either a product or process (but not both) and because a potential competitor of Applicant(s) would not know whether possession alone of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the recited method steps, the claims are indefinite.
Claim 18 recites the limitation "The harvester" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12, 16 and 18 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Yang (US 2011/0251007 A1, hereinafter “Yang”).
	Regarding claim 1, Yang discloses a vehicle transmission (see at least Figure 1) comprising: 
	a differential (i.e., differential gearset 300) comprising a carrier (i.e., differential output wheel 804) and at least one torque receiver (i.e., transmission gear 504) fixed to the carrier (804);
	a first torque input (i.e., electric machine 201) having a first torque transmitter (507) directly connected to the at least one torque receiver of the carrier (804); and
	a second torque input (101) having a second torque transmitter (503) directly connected to the at least one torque receiver (504) of the carrier (804).
	 
	Regarding claim 2, Yang discloses the vehicle transmission of claim 1, wherein the at least one torque receiver comprises a torque receiver (504) selected from a group of torque receivers consisting of a gear (see at least para. [0104] and Figure 1, i.e., transmission gear 504), a sprocket and a pulley.
	 
	Regarding claim 3, Yang discloses the vehicle transmission of claim 1, wherein the first torque input comprises a motor (i.e., electric machine 201).
	 
	Regarding claim 4, Yang discloses the vehicle transmission of claim 2, wherein the motor is a hydraulic motor (see at least paras. [0104] and [0106], i.e., the driving unit 201 is used for the operation of a fluid power).
	 
	Regarding claim 5, Yang discloses the vehicle transmission of claim 2, wherein the motor is an electric motor (i.e., electric machine 201).

	Regarding claim 6, Yang discloses the vehicle transmission of claim 3, wherein the motor has an output shaft (i.e., output shaft of motor 201, not labeled) directly supporting the first torque transmitter (507).
	 
	Regarding claim 7, Yang discloses the vehicle transmission of claim 3, wherein the second torque input comprises a second motor (see at least Figure 1; para. [0106], i.e., the second driving unit 101 is constituted by the rotary power source driving by an electric machinery).
	 
Regarding claim 8, Yang discloses the vehicle transmission of claim 7, further comprising a clutch (i.e., clutch CL101) to selectively couple the second motor (101) to the second torque transmitter (503).  

Regarding claim 9, Yang discloses the vehicle transmission of claim 8, wherein the clutch has an input side (i.e., input side of clutch CL101) directly connected to an output shaft of the second motor (i.e., the output shaft of the electrical machine 101 is integrally fixed to the input side of clutch CL101, not labeled) and an output side directly connected to the second torque transmitter (i.e., the output side of clutch CL101 is integrally connected to transmission gear 503, not labeled).
	 
	Regarding claim 12, Yang discloses the vehicle transmission of claim 1, wherein the at least one torque receiver of the carrier (804) comprises a single carrier torque receiver (see at least Figure 1, i.e., single carrier 804).

Regarding claim 16, Yang further discloses the vehicle transmission of claim 1, 
wherein the vehicle transmission provides a continuous and uninterrupted transfer of torque and speed from operating conditions of maximum torque to speed ratio to operating conditions of minimum torque to speed ratio (i.e., the two electrical machines 101 and 201 are considered as continuously transmission machines).

18, Yang discloses the harvester of claim 16, wherein the first torque input comprises a motor (i.e., electric machine 201).

Claims 1, 3, 7-8 and 14 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Yang as second interpretation, see Figure 4, hereinafter “Yang2”.
Regarding claim 1, Yang2 discloses a vehicle transmission (see at least Figure 4) comprising: 
	a differential (i.e., differential gearset 300) comprising a carrier (i.e., differential output wheel 804) and at least one torque receiver (i.e., made up of transmission gears 504/506, hereinafter “TC”) fixed to the carrier (i.e., integrally fixed to differential output wheel 804);
	a first torque input (i.e., electric machine 101) having a first torque transmitter (503) directly connected to the at least one torque receiver (TC) of the carrier (804); and
	a second torque input (i.e., electrical machine 201) having a second torque transmitter (506) directly connected to the at least one torque receiver (TC) of the carrier (804).

	Regarding claim 3, Yang2 discloses the vehicle transmission of claim 1, wherein the first torque input comprises a motor (see para. [0106], i.e., the driving unit 101 is constituted by the rotary power source driving by an electric machinery).

	Regarding claim 7, Yang2 discloses the vehicle transmission of claim 3, wherein the second torque input comprises a second motor (i.e., electrical machine 201).

Regarding claim 8, Yang2 discloses the vehicle transmission of claim 7, further comprising a clutch (i.e., clutch CL201) to selectively couple the second motor (201) to the second torque transmitter (505).  

Regarding claim 14, Yang2 discloses the vehicle transmission of claim 1, wherein the first torque receiver (505) and the second torque receiver (504) are differently sized.

Claims 1, 3, 7 and 11 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Yang as third interpretation, see Figure 3, hereinafter “Yang3”.
Regarding claim 1, Yang3 discloses a vehicle transmission (see at least Figure 3) comprising: 
	a differential (i.e., differential gearset 300) comprising a carrier (i.e., differential output wheel 804) and at least one torque receiver (i.e., made up of transmission gears 504/506, hereinafter “TC”) fixed to the carrier (i.e., integrally fixed to differential output wheel 804);
	a first torque input (i.e., electric machine 101) having a first torque transmitter (503) directly connected to the at least one torque receiver (TC) of the carrier (804); and
	a second torque input (i.e., electrical machine 201) having a second torque transmitter (506) directly connected to the at least one torque receiver (TC) of the carrier (804).

	Regarding claim 3, Yang3 discloses the vehicle transmission of claim 1, wherein the first torque input comprises a motor (see para. [0106], i.e., the driving unit 101 is constituted by the rotary power source driving by an electric machinery).

	Regarding claim 7, Yang3 discloses the vehicle transmission of claim 3, wherein the second torque input comprises a second motor (i.e., electrical machine 201).

	Regarding claim 11, Yang3 discloses the vehicle transmission of claim 7, wherein the second motor (201) has output shaft (i.e., output shaft of motor 201, not labeled) directly supporting the second torque transmitter (505).

Claims 1 and 13 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Yang as fourth interpretation, see Figure 47, hereinafter “Yang4”.
Regarding claim 1, Yang4 discloses a vehicle transmission (see at least Figure 47) comprising: 
	a differential (i.e., differential gearset 300) comprising a carrier (i.e., differential output wheel 804) and at least one torque receiver (i.e., made up of transmission gears 504/5042, hereinafter “TC”) fixed to the carrier (i.e., integrally fixed to differential o/p wheel 804);

	a second torque input (201) having a second torque transmitter (5042) directly connected to the at least one torque receiver (TC) of the carrier (804).

Regarding claim 13, Yang4 discloses the vehicle transmission of claim 1, wherein the at least one torque receiver of the carrier (TC) comprises a first carrier torque receiver (i.e., transmission gear 504) and a second carrier torque receiver (i.e., transmission gear 5042).

Claims 17 and 19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Satzler, US Patent No. 5,947,818.
Regarding claim 17, Satzler discloses a harvester (see at least Figures 1 and 2, i.e., harvesting machine 10) comprising: 
a frame (i.e., a housing of the drive 60); 
a crop threshing mechanism (20) carried by the frame (i.e., feederhouse 16); 
ground engaging harvester propelling members (12); and 
a vehicle transmission (38) for supplying power from the power source to the ground engaging harvester propelling members (12), the vehicle transmission comprising: 
a differential (62) comprising a carrier (i.e., made up of at least carrier 68 and planet gears of the gearset 62, hereinafter “carrier68”) and at least one gear (i.e., planet gears of the carrier, not labeled, hereinafter “PlanetGears62”) fixed to the carrier (carrier68); 
a first torque input (74) having a first gear (70) directly meshing with the at least one gear of the carrier (i.e., sun gear 70 meshes with planet gears of the carrier carrier68); and
a second torque input (60) having a second gear (66) directly meshing with the at least one gear fixed to the carrier (carrier68).

Regarding claim 19, Satzler discloses the harvester of claim 17, wherein the motor (74) has an output shaft (i.e., output shaft of motor 70, not labeled) directly supporting sun gear (70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hotani et al., (US 9,346,208 B2).	
Regarding claim 15, Yang discloses the vehicle transmission of claim 1 but does not explicitly teach a method of providing the electrical machines to provide a range of power/speed output from the machines.
Hotani teaches an electrical motor that is capable of suppling a maximum power of up to 10,000 kW.  See at least Figure 2 and Col. 5, lines 8-19. The use of an electric machine which considered as a continuously variable transmission as seen in vehicle transmission is well known in the art.
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for Yang to employ the electric motor as taught by Hotani for both electric machines of Yang to provide a continuously maximum power from the motors for transmission of corner power of up to 2005 kW in order to operate the vehicle transmission at a high speed during cornering. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to contrive any number of desirable ranges for the claimed limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 21, Yang discloses a vehicle transmission (see at least Figure 1) comprising: 
a differential (i.e., differential gearset 300) comprising a carrier (i.e., differential output wheel 804) and at least one torque receiver (i.e., transmission gear 504) fixed to the carrier (804);

a second torque input (101) having a second torque transmitter (503) directly connected to the at least one torque receiver (504) of the carrier (804). However, Yang does not explicitly teach the method of operating the transmission.
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for Yang to have the combination structure and features above configured to supply the amount of torques from two torque inputs to the carrier of the differential, because these operational steps are directed toward the use of the known transmission components of Yang, a recitation of the intended use of the electrical machines transmitting torque to a rotational output element of a carrier is only given weight inasmuch as it infers structure in the vehicle arrangement, which it does not clearly do, and therefore the modified device of Yang meets the claimed limitation.

Allowable Subject Matter
Claims 10 and 20 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claims and any intervening claims.
The indicated allowability of claims 8 and 9 is withdrawn in view of the newly discovered reference to Yang.  Rejection based on the newly cited reference above.

Response to Amendment
The amendment filed on December 03, 2020 has been entered. Applicant’s amendments to claims 8, 9, 10 and 11 have overcome the rejection of claims 8-11 being under 35 USC §112(b) previously indicated in the prior Office action. The rejection of the claims has been withdrawn.  However, Applicant’s amendment has raised new indefiniteness issues indicated above.
 
Response to Arguments
Applicant's arguments filed on December 03, 2020 have been fully considered.  Applicant’s arguments with respect to claims 1-9, 11-16, 18 and 21 have been considered but are moot because the 
Applicant argues on page 12 of the Remarks that Satzler does not disclose a differential having a carrier that is fixed to the differential.  
This is found not persuasive because the term “differential” is loosely used and well known in the art which requires at least two gears configured to provide a different gear speed or ratio in a transmission device. Here, the planetary gearset 62 of Satzler is considered as a differential gear set having a planetary carrier 68, a ring gear 66, a sun gear 70 and plurality of planet gears, not labeled.  In other words, the carrier 68 of the differential gear set 62 is fixedly to the planet gears which are directly meshing with the sun gear 70 and the ring gear 66 of the differential gear set 62.  One of an ordinary skill in the art would have recognized that the arrangement of the planetary gear set 62 is a differential gear assembly. 
Furthermore, the ring gear 66 is considered as a second torque transmitter which is directly meshing with the planet gears of the planetary differential gear set 62 as schematically shown in at least Figure 3 and also indicated above.  Based on the above findings, the teachings of the two gears 66 and 70 that are directly meshing with the at least one gear carrier, i.e., planet gears of the planetary differential gearset 62, meet the limitations of claim 17.  For at least the above reasons, the rejection of claims 17 and 19 is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Talbi et al. (US 6,984,172 B2) discloses a dual power path drive for a rotating threshing rotor of an agricultural combine and method for decelerating the rotor, see at least Figures 1 and 2; and
Zheng et al. (US 2020/0292041 A1) discloses a reducer, electric vehicle drive system, control method for electric vehicle drive system, and electric vehicle, see at least Figures 1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TINH DANG/Primary Examiner, Art Unit 3655